Citation Nr: 0807816	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation for retained 
foreign body, left cornea, residual shell fragment wound. 

3.  Entitlement to service connection for a right knee 
disability, to include as due to exposure to herbicides.

4.  Entitlement to service connection for alcohol and drug 
abuse, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).

5.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to alcohol and drug abuse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2006 the veteran was provided a RO hearing before a 
Decision Review Officer (DRO) after withdrawing his request 
for a travel Board hearing in February 2006.  Accordingly, 
the case will be processed as if the veteran withdrew his 
hearing request.  38 C.F.R. § 20.702(e) (2007).


FINDINGS OF FACT


1.  The veteran has hearing loss in the right ear with a 
Numeric Designation of I and hearing loss in the left ear 
with a Numeric Designation of II.

2.  The retained foreign body left cornea, residual shell 
fragment wound causes the veteran no visual impairment. 

3.  The veteran did not incur degenerative joint disease of 
the right knee in service or within the first post-service 
year.  

4.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicides, but degenerative joint disease of 
the right knee is not a disorder subject to presumptive 
service connection as due to exposure to herbicides.  

5.  The veteran filed his claims for service connection for 
alcohol and drug abuse and cirrhosis in December 2003, after 
the passage of Congressional legislation prohibiting the 
grant of direct service connection for alcohol or drug abuse 
based on claims filed on or after October 31, 1990. 

6.  The veteran's alcohol and drug abuse is not etiologically 
related to, or aggravated by, any of his service-connected 
disabilities.

7.  The veteran's cirrhosis and residuals thereof are not 
etiologically related to, or aggravated by, any of his 
service-connected disabilities.  It is the result of willful 
misconduct.

CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2007).

2. The criteria for an increased rating for a retained 
foreign body left cornea, residual shell fragment wound, 
currently evaluated as noncompelsable, are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6099-6009 (2007).

3.  Service connection for a right knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1116, 5103, 5103A, 
5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  Drug and alcohol dependence was not, as a matter of law, 
incurred in or aggravated by service, and the evidence 
reflects that the veteran's drug and alcohol dependence is 
not proximately due to, the result of, or aggravated by any 
service-connected disorder.  38 U.S.C.A. §§ 105, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.310 (2007).

5.  Cirrhosis was not, as a matter of law, incurred in or 
aggravated by service, and the evidence reflects that the 
veteran's drug and alcohol dependence is not proximately due 
to, the result of, or aggravated by any service-connected 
disorder.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.301, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the veteran pre-adjudication notice by letter 
dated in February 2004.  Additional notice was sent in March 
2006.  The claims were subsequently readjudicated in June 
2006 and March 2007 supplemental statements of the case.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claims for service 
connection and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

None of the notice letters, however, fully discussed the 
criteria for an increased rating, thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication of the claims decided herein.  The veteran's 
accredited representative submitted written argument in 
February 2008 which demonstrated actual knowledge of the 
legal requirements of the claims.  

As actual knowledge of the evidence necessary to substantiate 
the claims for increase has been demonstrated and the 
veteran, or those acting on his behalf, has had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  see Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 12 (U.S. Vet. App. January 30, 2008) (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

VA has obtained the veteran's service medical records and VA 
records, and has provided the veteran physical examinations 
in furtherance of substantiating his claims for increased 
rating.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA need not conduct an examination with respect to the right 
knee claim decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4).  The 
standards of McLendon are not met in this case.  There is no 
evidence, or allegation, of an injury in service, the claimed 
condition is not one for which presumptive service connection 
is warranted and there is no indication that it may be 
associated with service.  

The veteran requested VA's assistance in obtaining records 
from Angelo L. Otero, M.D., but VA received a negative 
response to its request.  He has provided VA with records 
from several private physicians.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss is 
currently rated at a noncompensable level under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).

The rating assigned for hearing loss is determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability, 
the rating schedule establishes 11 auditory acuity levels 
ranging from level I, for essentially normal acuity, through 
level XI, for profound deafness.  Tables VI and VII are used 
to calculate the rating to be assigned. 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

In opening, the Board notes that the claims file includes a 
June 2004 audiological examination report from the Denton 
Hearing Clinic, which contains only charted audiometry 
results.  The Board will not attempt to interpret these 
reports in order to obtain puretone thresholds.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  The veteran has been provided 
several VA audiologic examinations in furtherance of 
substantiating his claim, which are adequate to evaluate his 
bilateral hearing loss.  

On VA audiological testing in May 2004, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
40
50
45
LEFT
50
55
45
75
65

Pure tone averages were 46 for the right ear and 60 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.

On VA audiological testing in October 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
55
40
55
65
LEFT
80
70
35
90
90

Pure tone averages were 54 for the right ear and 71 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.

On VA audiological testing in June 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
40
50
55
LEFT
55
60
45
90
90

Pure tone averages were 49 for the right ear and 71 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 92 percent in 
the left ear.

A compensable evaluation for the veteran's bilateral hearing 
loss is not warranted under the circumstances.  With respect 
to results of the audiological evaluations listed above, the 
Numeric Designations for the veteran's right and left ear 
hearing loss are I and II, respectively.  38 C.F.R. § 4.85, 
Table VI (2007).  These numerical designations, when applied 
to 38 C.F.R. § 4.85 Table VII (2007), yield a noncompensable 
evaluation.  Moreover, the audiological evaluations do not 
warrant consideration of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86.  Accordingly, the claim 
must be denied.

In written argument submitted in February 2008, the veteran's 
representative argued that the veteran's hearing loss 
represented an exceptional pattern of hearing loss in 
accordance with 38 C.F.R. § 4.86a, such that that provision 
would be for consideration.  The representative pointed out 
that, but for a 45 decibel loss at 2000 hertz, that provision 
would apply.  The representative questioned the difference in 
that one frequency and requested that the veteran be afforded 
another VA examination.  

There are 3 VA examinations of record, each of which show a 
difference in the decibel loss at 2000 hertz similar to that 
on the examination referred to by the representative.  The 
representative has not asserted that the examination is 
otherwise inadequate or that the veteran's hearing loss has 
worsened since the most recent examination.  The Board finds 
that another examination is not necessary.  

Retained Foreign Body, Left Cornea, Residual Shell Fragment 
Wound

The veteran's retained foreign body left cornea, residual 
shell fragment wound, is rated under the provisions of 
Diagnostic Code 6099-6009, indicating an unlisted disability 
rated by analogy to Diagnostic Code 6009 for an unhealed 
injury of the eye.  Under this regulatory provision, when the 
disability is in chronic form, it is to be rated from 10 to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service- connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Of record is an October 2005 report of VA eye examination.  
At the time, the veteran reported no active eye disease, but 
reported having a piece of metal in his left eye from an eye 
injury during his service in Vietnam.  It was noted that at 
the time of the injury, he did not require surgery.  He was 
simply treated with an eye patch and antibiotics and 
recovered very nicely.  His near vision without glasses was 
20/100, corrected with glasses to 20/20.  His far vision 
without glasses was 20/70, corrected with glasses to 20/20.  
His pupils were round, regular and responded to light.  
Motility examination revealed full excursions.  No diplopia 
was found.  The lids, lashes and lacrimal apparatus were 
within normal limits.  The anterior chambers were deep and 
there were no cells.  There was a microscopic retained 
foreign body at 6 o'clock in the left eye, which was not in 
the visual axis and did not interfere with visual acuity.

In May 2006 the veteran offered testimony at a DRO hearing.  
At this hearing the veteran stated that the retained foreign 
body in his left eye had no effect on his vision.  He felt 
that the retained metallic fragment should be considered a 
disability because it prevented him from having a MRI.  

Also of record is an October 2006 VA eye examination.  His 
near vision without glasses was 20/100, corrected with 
glasses to 20/20.  His far vision without glasses was 20/80, 
left; 20/70, right.  Corrected with glasses was to 20/20.  
The diagnosis was retained microscopic cornea foreign body, 
left eye, not in the visual axis, of no clinical 
significance.  The examiner specifically commented that the 
foreign body will create no problem and there is no adverse 
effect on the veteran's vision.  

Entitlement to a compensable evaluation for retained foreign 
body left cornea, residual shell fragment wound is not 
established.  With reference to the evidence outlined above, 
there is no indication that the retained metallic fragment 
interferes at all with the veteran's visual acuity or visual 
field.  Moreover, his vision is correctible to 20/20 
bilaterally with glasses.  The Board notes the veteran's 
contention regarding his inability to have an MRI due to the 
retained metallic fragment; however, that is not among the 
criteria for rating this condition and not disability for VA 
purposes.  See 38 C.F.R. § 4.1, et seq.  In the absence of 
any impairment caused by the retained foreign body left 
cornea, residual shell fragment wound, a compensable 
evaluation is not warranted.  See 38 C.F.R. § 4.84a (2007). 

With respect to the veteran's claims for increased 
evaluations the Board notes that there is no evidence of any 
unusual circumstances, such as such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders that would 
warrant extraschedular consideration.  The evidence of record 
shows no hospitalizations as the result of bilateral hearing 
loss or the retained foreign body left cornea, residual shell 
fragment wound.    See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2007).  Where a veteran served continuously for 90 
days or more during a period of war or during peacetime 
service after December 31, 1946, service connection may also 
be allowed on a presumptive basis for certain disabilities, 
including arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii). 

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997). 

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Right Knee Disability

The veteran's service medical records are silent with respect 
to the incurrence of a right knee disability.  His separation 
examination notes a bruised knee from a January 1967 car 
accident, which notably preceded service, but shows normal 
lower extremities and musculoskeletal system upon discharge.  
His service medical records also indicate that he served in 
Vietnam, where he received numerous awards, including the 
Purple Heart. 

In furtherance of substantiating his claim, the veteran 
submitted numerous records from private health care providers 
regarding post-service medical treatment.  A November 2002 
treatment note regarding a liver transplant evaluation, notes 
1996 arthroscopic surgery of the right knee.  An August 2003 
treatment note from HeartPlace notes a past history of 
arthritis in multiple joints, most significant in the back, 
hips and legs.  

At his May 2006 DRO hearing the veteran explained that he was 
not claiming that he directly incurred a right knee 
disability in service.  Rather, he was claiming that a right 
knee disability was due to exposure to Agent Orange or some 
other chemical in service.  

An October 2006 VA report of general medical examination 
shows complaints of daily bilateral knee pain.  Examination 
of the knee resulted in diagnosis of degenerative joint 
disease of the right knee.  The examiner did not comment on 
the etiology of this disability. 

Entitlement to service connection for a right knee disability 
is not established.  Even though the veteran is not claiming 
direct service connection, the Board finds that service 
connection is not established on a direct basis, because 
there is no indication that the veteran incurred a right knee 
disability in service.  His service medical records do not 
reflect a diagnosis of a right knee disability in service and 
his separation examination revealed normal lower extremities.  
Likewise, there is no evidence attributing a right knee 
disability to an in-service event, injury or disease.  On a 
presumptive basis, service connection is also not 
established.  The earliest evidence of a right knee 
disability that could possibly be construed as arthritis 
appears in 1996.  The veteran apparently had arthroscopic 
surgery on this knee at this time.  This is well over one 
year following his discharge from service.  Similarly, 
service connection on a presumptive basis for a right knee 
disability as due to exposure to herbicides cannot be 
established.  Although it is presumed that the veteran was 
exposed to herbicides due to his service in Vietnam, 
degenerative joint disease is not a disorder subject to 
presumptive service connection under the herbicide 
regulations.  See 38 C.F.R. § 3.309(e).  For these reasons, 
the claim of entitlement to service connection for a right 
knee disability must be denied.  

Alcohol and Drug Abuse

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

The above-cited legislation expressly prohibits the grant of 
direct service connection for alcohol or drug abuse based on 
claims filed on or after October 31, 1990, and requires that 
disability resulting from drug or alcohol abuse be regarded 
as the products of willful misconduct.  While the veteran has 
not specifically claimed entitlement to drug and alcohol 
disability as directly due to service, the Board points out 
that the present appeal stems from a December 2003 claim and 
service connection on a direct basis must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. at 429 
(1991). 

The basis of his claim is that his drug and alcohol 
disability is secondary to his service-connected PTSD.

In August 1969 the veteran was seen for a VA examination.  In 
regards to his emotional and mental state he felt that there 
was nothing wrong with him.  He described himself as normal.  
No psychiatric disorder was found.  

As aforementioned, the veteran submitted numerous records 
from private health care providers regarding post-service 
medical treatment.  These records reflect a history of prior 
alcohol and polysubstance abuse.  The veteran apparently quit 
drinking and using drugs in 2002, shortly after he was 
diagnosed as having cirrhosis.  

In March 2004 the veteran received a VA psychiatric 
examination.  This examination notes a history of alcohol and 
drug abuse.  The veteran related that in 2002 he quit using 
drugs and drinking.  The examiner's impression was of no 
psychiatric disorder.  He noted a history of drug and alcohol 
abuse.  

Of record is a July 2004 report of psychiatric examination 
authored by Michael H Brophy, M.D.  This report contains a 
diagnosis of PTSD, as well as diagnosis of polysubstance 
dependence or abuse, in remission.  At the time, the veteran 
reported intrusive memories and feelings regarding his 
Vietnam service and combat wounds.  He also reported that his 
drinking and drugging was a way to put these things out of 
his mind.  He stated that he was "high every day and drank 
every day for years."

In April 2005 the veteran received another VA psychiatric 
examination.  The veteran acknowledged that he had been a 
very heavy drinker and had used cocaine, heroin, marijuana 
and speed.  The examiner continued a diagnosis of PTSD and 
noted a history of polysubstance drug abuse and alcohol abuse 
in full remission for the past few years.  The examiner did 
not offer an opinion as to the etiology of the polysubstance 
and alcohol abuse.  


Of record is a February 2006 report of psychiatric 
examination from Dr. Brophy.  This report contains several 
statements from the veteran regarding his prior drug and 
alcohol abuse.  Dr. Brophy noted that the veteran did not 
currently use drugs or alcohol, but did not offer an opinion 
as to any relationship between the veteran's prior drug and 
alcohol abuse to PTSD.  

At the aforementioned May 2006 DRO hearing the veteran stated 
that he thought his alcohol and drug abuse was due to PTSD.  
He believed that if he had been diagnosed as having PTSD 
earlier, that he would not have abused drugs and alcohol.  

Of record is a June 2006 VA psychiatric examination report.  
The veteran reported a history of drug and alcohol problems 
since his discharge from service.  After conducting a 
psychiatric examination, concluded that the veteran's 
dependency was not related to PTSD because it represented a 
personal choice of his alcohol and drug dependency, which 
were separate issues from PTSD.  The examiner reviewed the 
claims file and continued the diagnosis of PTSD and a history 
of severe polysubstance abuse.  

The June 2006 VA examiner's opinion is the only competent 
evidence addressing a relationship between the veteran's 
service-connected PTSD and his substance abuse.  Thus, 
because there is no "clear medical evidence" establishing 
that the alcoholism was due to, the result of, or aggravated 
by, the service-connected disorder, as required by Allen, 237 
F.3d at 1381, service connection is not warranted for drug 
and alcohol abuse.  Moreover, the appellant does not possess 
the requisite expertise to offer a competent medical opinion 
as to the etiology of his alcoholism.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).  

The Board notes there is also no competent evidence relating 
the drug and alcohol abuse to any of the veteran's other 
service-connected disabilities.  In sum, the claim for 
service connection for alcoholism on a direct basis must be 
denied as a matter of law, and the preponderance of the 
competent, probative evidence of record reflects that the 
veteran's alcoholism is not proximately due to, the result 
of, or aggravated by, any service-connected disability.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for drug 
and alcohol abuse must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996). 

Cirrhosis

The veteran has not specifically claimed entitlement to 
service connection for cirrhosis as directly due to service.  
Rather, he is claiming service connection as secondary to 
alcohol and drug abuse.  Regardless, with respect to the 
prospect of direct service connection, the Board notes that 
direct service connection cannot be established.  His service 
medical records are silent with respect to diagnosis of 
cirrhosis.  His separation examination showed a normal 
abdomen, viscera and endocrine system.  As shown by private 
medical records submitted by the veteran, it was not until 
2001 that he was diagnosed as having cirrhosis.  There is no 
evidence directly attributing cirrhosis to service.  
Accordingly, service connection for cirrhosis cannot be 
established on a direct basis.  

The private medical records contained in the claims file show 
that the veteran was first diagnosed as having cirrhosis in 
2001.  An October 2002 note regarding a gastrointestinal 
follow-up visit written by Kumar Gutta, M.D. states that the 
veteran's known cirrhosis was secondary to hepatitis C and 
prior alcohol abuse.  These notes reflect diagnosis of 
hepatitis C in 1993, as well as IV drug and methamphetamine 
use in the 1980s and 1990s.  A February 2003 treatment note 
from Richard A. Artim, M.D. notes hepatitis C associated with 
needle sharing during the Vietnam War.  The veteran received 
a liver transplant in November 2003. 

Of record is a March 2004 VA examination regarding the 
veteran's cirrhosis.  The examiner found that the veteran had 
had hepatitis C that had progressed to cirrhosis.  

The Board notes that as of November 2003 the veteran no 
longer had cirrhosis, but rather residuals thereof, because 
he received a liver transplant.  In any event, the Board will 
consider entitlement to service connection for cirrhosis and 
residuals of cirrhosis as secondary to alcohol and drug 
abuse.  In this regard, the evidence indicates that the 
veteran's cirrhosis was caused by alcohol and drug abuse.  In 
fact, that is the veteran's own contention.  The Board has 
specifically found that the veteran's alcohol and drug abuse 
was willful misconduct.  The applicable legal provisions 
clearly preclude the granting of benefits for disabilities 
which result from the veteran's abuse of drugs and alcohol, 
regardless of whether such abuse originated in service.  
Where a claim is for a benefit not provided by law, it is 
properly denied.  See Sabonis, 6 Vet. App. at 430.  Because 
the evidence clearly shows that the veteran's cirrhosis and 
residuals thereof are attributable to drug and alcohol abuse 
resulting from willful misconduct, secondary service 
connection for cirrhosis and residuals thereof is not 
warranted.  Consequently, the claim must be denied.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a compensable evaluation for retained foreign 
body, left cornea, residual shell fragment wound is denied. 

Entitlement to service connection for a right knee 
disability, to include as due to exposure to herbicides is 
denied.

Entitlement to service connection for alcohol and drug abuse, 
to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for cirrhosis of the liver 
and residuals thereof, to include as secondary to alcohol and 
drug abuse, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


